PER CURIAM.
This is an appeal by the defendant below from an adverse judgment in an action for malicious prosecution, entered on a jury verdict awarding plaintiff compensatory and punitive damages. The appellant contends the damages awarded were not supportable on the evidence, and excessive. A motion for new trial, so contending, was denied by the trial court.
Shortly prior to the date upon which the case originally was set for trial, the attorney of record for the defendant died. The case was continued and trial was reset for a certain date some months later. Although having due notice thereof, neither the defendant nor any attorney for the defendant appeared at the trial. A transcript of the testimony upon which the jury verdicts were rendered has not been presented on this appeal. In the absence thereof, and because the determination of the amount of damages to be awarded in such cases is peculiarly within the province of the trier of the facts based on the relevant evidence, we are impelled to conclude that the appellant has failed to demonstrate ex-cessiveness of the verdict, or other basis for reversal.
Accordingly, the judgment is affirmed.